

116 SRES 317 IS: Recognizing the seriousness of polycystic ovary syndrome (PCOS) and expressing support for the designation of September 2019 as “PCOS Awareness Month”.
U.S. Senate
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 317IN THE SENATE OF THE UNITED STATESSeptember 18, 2019Ms. Warren (for herself, Mr. Perdue, Mr. Cardin, Ms. Baldwin, Mr. Blumenthal, Mrs. Fischer, Mr. Isakson, Ms. Stabenow, Mr. Booker, Mrs. Feinstein, Mr. Van Hollen, Mr. Peters, and Ms. Rosen) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONRecognizing the seriousness of polycystic ovary syndrome (PCOS) and expressing support for the
			 designation of September 2019 as PCOS Awareness Month.
	
 Whereas polycystic ovary syndrome (in this preamble referred to as PCOS) is a common health problem among women and girls involving a hormonal imbalance;
 Whereas there is no universal definition of PCOS, but researchers estimate that between 5,000,000 and 10,000,000 women in the United States are affected by the condition;
 Whereas, according to a 2004 study, the annual burden of PCOS in the United States is an estimated $4,360,000,000, and this figure pertains to only the reproductive years of women and does not consider the cost of other comorbidities, including obstetrical complications, or the cost of metabolic morbidities in post-menopause or adolescence;
 Whereas PCOS can affect girls at the onset of puberty and throughout the remainder of their lives;
 Whereas the symptoms of PCOS include infertility, irregular or absent menstrual periods, acne, weight gain, thinning of scalp hair, excessive facial and body hair growth, numerous small ovarian cysts, pelvic pain, and mental health problems;
 Whereas women with PCOS have higher rates of psychosocial disorders, including depression, anxiety, bipolar disorder, and eating disorders, and are at greater risk for suicide;
 Whereas adolescents with PCOS often are not diagnosed, and many have metabolic dysfunction and insulin resistance, which can lead to type 2 diabetes, cardiovascular disease, obstructive sleep apnea, nonalcoholic fatty liver disease, and endometrial cancer at a young adult age;
 Whereas PCOS is the most common cause of female infertility; Whereas PCOS in pregnancy is associated with increased risk of gestational diabetes, preeclampsia, pregnancy-induced hypertension, preterm delivery, cesarean delivery, miscarriage, and fetal and infant death;
 Whereas women with PCOS are at increased risk of developing high blood pressure, high cholesterol, stroke, and heart disease (the leading cause of death among women);
 Whereas women with PCOS have a more than 50 percent chance of developing type 2 diabetes or prediabetes before the age of 40;
 Whereas women with PCOS may be at a higher risk for breast cancer and ovarian cancer, and their risk for developing endometrial cancer is 3 times higher than women who do not have PCOS;
 Whereas research has found genetic evidence of a causal link between depression and PCOS; Whereas research has indicated PCOS shares a genetic architecture with metabolic traits, as evidenced by genetic correlations between PCOS and obesity, fasting insulin, type 2 diabetes, lipid levels, and coronary artery disease;
 Whereas adolescents with PCOS are at markedly increased risk for type 2 diabetes, fatty liver disease, and heart disease;
 Whereas PCOS negatively alters metabolic function independent of, but exacerbated by, an increased body mass index (BMI);
 Whereas an estimated 50 percent of women with PCOS are undiagnosed, and many remain undiagnosed until they experience fertility difficulties or develop type 2 diabetes or other cardiometabolic disorders;
 Whereas the cause of PCOS is unknown, but researchers have found strong links to a genetic predisposition and significant insulin resistance, which affects up to 70 percent of women with PCOS; and
 Whereas there is no known cure for PCOS: Now, therefore, be it  That the Senate—
 (1)recognizes polycystic ovary syndrome (in this resolution referred to as PCOS) as a serious disorder that impacts many aspects of health, including cardiometabolic, reproductive, and mental health, and quality of life;
 (2)expresses support for the designation of September 2019 as PCOS Awareness Month; (3)supports the goals and ideals of PCOS Awareness Month, which are—
 (A)to increase awareness of, and education about, PCOS and its connection to comorbidities, such as type 2 diabetes, endometrial cancer, cardiovascular disease, nonalcoholic fatty liver disease, and mental health disorders, among the general public, women, girls, and health care professionals;
 (B)to improve diagnosis and treatment of PCOS; (C)to disseminate information on diagnosis, treatment, and management of PCOS, including prevention of comorbidities such as type 2 diabetes, endometrial cancer, cardiovascular disease, nonalcoholic fatty liver disease, and eating disorders; and
 (D)to improve quality of life and outcomes for women and girls with PCOS; (4)recognizes the need for further research, improved treatment and care options, and a cure for PCOS;
 (5)acknowledges the struggles affecting all women and girls afflicted with PCOS in the United States;
 (6)urges medical researchers and health care professionals to advance their understanding of PCOS to improve research, diagnosis, and treatment of PCOS for women and girls; and
 (7)encourages States, territories, and localities to support the goals and ideals of PCOS Awareness Month.